Exhibit 10.1

 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
     This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into
as of November 13, 2014 by and between Mobivity Holdings Corp., a Nevada
corporation (the “Company”), and Tom Tolbert, an individual (“Employee”).
 
R E C I T A L
 
     A. The parties hereto have previously entered into that certain Employment
Agreement dated May 20, 2013 (the “Employment Agreement”).
 
     B. The parties hereto desire to amend the Employment Agreement as set forth
below.
 
A G R E E M E N T


NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, the parties agree as follows:


1. Section 2(a) of the Employment Agreement is hereby amended by deleting it in
its entirety and replacing it with the following new Section 2(a):
 

  "(a) Subject to the terms hereof, the Company hereby employs Employee as
Senior Vice President Business Development, and Employee accepts such employment
with the Company on the terms set forth in this Agreement. In such capacity, the
scope of Employees responsibilities shall include large account lead generation
and sales and the executive manager of various Company’s accounts. Employee
shall report directly to the President of the Company and shall perform the
duties appropriate to such office or position, and such other duties and
responsibilities commensurate with such position as are assigned to him from
time to time by the President, Board or their designees.”  

 
2. Sections 3(a) and 3(b) of the Employment Agreement are hereby amended by
deleting them in their entirety and replacing them with the following new
Sections 3(a) and 3(b):
 

 
“(a) Base Salary. In consideration of the services rendered by Employee, and
subject to the terms and conditions hereof, the Company shall pay Employee
during the Term an annual base salary of at least $120,000 (the “Base Salary”).
The Base Salary shall be subject to increase, if at all, based on an annual
salary review by the Board commencing on December 31, 2014, and each 12 month
period thereafter. The Base Salary shall be payable in accordance with the
Company’s payroll practices as in effect from time to time.


(b) Bonus. In addition to the Base Salary, the Company shall pay Employee a
Bonus of: (i) fifteen percent (15%) of collected revenues on all new accounts
acquired by the Company from the date of this Amendment primarily through the
efforts of Employee, provided that the bonus in this subpart (i) shall only be
paid on collected revenue during the initial term of the customer agreement with
the Company, and (ii) five percent (5%) of all collected revenue on all customer
accounts as of the date of this Amendment that are renewed by the customer
primarily through the efforts of Employee, provided that the bonus in this
subpart (ii) shall only be paid on collected revenue during periods of renewal
subsequent to the current term of such account as of the date of this
Amendment.”
 

 
 
 
-1-
 
 

--------------------------------------------------------------------------------

 
 
3. Section 1(d) shall be deleted in its entirety in light of the fact that the
term “Quarterly Gross Revenue” has been deleted from the Agreement. Section 3(f)
shall be deleted in its entirety in acknowledgement that the stock options
referred therein have been issued pursuant to that Incentive Stock Option
Agreement dated June 17, 2013 between the Company and Employee.


4. This Amendment may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


5. Except as set forth in this Amendment, all other provisions of the Employment
Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 

  “COMPANY”
 
 
MOBIVITY HOLDINGS CORP.,
a Nevada corporation
 
 
By:                                                                            
Dennis Becker, Chief Executive Officer




“EMPLOYEE”
 
By:                                                                              
Tom Tolbert, an individual



 
 

-2-